 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDPackage Machinery CompanyandLocal 220,Interna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 1-CA-7204'June17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn January 6, 1971, Trial Examiner Herbert Silber-man issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Package Machinery Company, East Long-meadow, Massachusetts, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiled on July 17, 1970, by the above-named Union, a com-plaint was issued on September 29, 1970, alleging that Pack-age Machinery Company has engaged in and is engaging inconduct constituting unfair labor practices within the mean-ing of Section 8(a)(1) and (5) of the National Labor RelationsAct, as amended. In substance, the complaint, as amended atthe hearing,allegesthat the Company since February 18,1970, unlawfully has refused to bargain with the Union as thestatutory representative of certain of its employees by refus-ing to discuss an increase in prices for food sold in a cafeteriaand through vending machines on the Company's premisesbut which are operated and serviced by an independent con-tractor and by refusing to furnish the Union with certain191 NLRB No. 60requested information regarding the food service. Respond-ent filed an answer generally denying that it has engaged inthe alleged unfair labor practices. A hearing in these proceed-ings was held in Springfield, Massachusetts, on November 23,1970. Subsequent to the hearing, the Respondent filed a briefwith me which has been carefully considered.Upon the entire record in-the case, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYRespondent, a Massachusetts corporation, is engaged inthe manufacture, sale, and distribution of packaging and in-jection molding machinery at its plant located in East Long-meadow, Massachusetts. In the course and conduct of itsbusiness the Company's annual purchases of raw materialsfrom points outside the Commonwealth of Massachusettsand its annual sales of finished products which are trans-ported to customers located outside the Commonwealth ofMassachusetts each exceed $50,000. Respondent admits, andI find, that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESDuring the times material hereto the Union has been thecollective-bargaining representative of the Company's factoryemployees, more particularly described below, and the Unionand the Company are parties to a collective-bargaining agree-ment entered into on October 1, 1969, and which expires onSeptember 30, 1972. The collective-bargaining agreementcontains no reference to food service for employees or to theoperation of the cafeteria and the food vending machines inthe Company's plant. Furthermore, there were no discussionsduring the collective-bargaining negotiations leading to theexecution of the contract relating to these subjects.This case is concerned with the Union's request that theCompany bargain with it concerning in-plant food prices andrelatedmatters. The Company provides a cafeteria for itsemployees which is located in the basement of the plant. Thecafeteria is equipped to furnish hot foods. However, hot foodsare available only to first-shift employees between the hoursof 11:30 a.m. and 12:30 p.m. In addition, vending machineswhich dispense coffee, soda, sandwiches, including hamburg-ers and frankfurters, ice cream, pastry, and candy are locatedin the cafeteria and in several other places within the plant.The cafeteria and vending machines are operated and ser-viced by Servomation of New England, Inc., pursuant to theterms of a 5-year contract between Servomation and theCompany which expires on September 30, 1971.'IA copy ofan agreement between Respondent and Servomation wasintroduced in evidence. This instrument appears to be an amendment of anearlier agreement and thereforedoes notfullyreflect the entire contractbetween Respondent and Servomation.The instrument in evidence makesno mention of the prices which Servomation will charge for food. However,paragraphs numbered 20 and 21 read20. SERVOMATIONhas shownPACKAGE to PACKAGE'S satis-faction that in order to provide the type of installation and servicerequiredby PACKAGE, the costs and expenses to be borneby SERV-OMATION underthis agreement during the period specified in para-graph 6 will exceed the income to bederived by SERVOMATIONunder the terms of this agreement In consideration of the rendering bySERVOMATIONof the services requiredby PACKAGE for thebenefit of its employees,PACKAGE agrees to pay to SERVOMA-TION the sum of seven hundred and forty-five dollars ($745.00) each PACKAGE MACHINERY COMPANYOn February 18, 1970,at a union-management meeting,Thomas R. Garde, a vice president of the Company,informedthe union committee that the prices for coffee and soda wouldbe increased from 10 cents to 15 cents and that milk wouldbe served at the samepricebut in smaller containers.RichardBrolund,the Union's president,responded that the Union"would be willing to sit down and discuss it with the com-pany." However,Garde answered that "[t]here was no dis-cussion necessary because[the Union]had nothing to sayabout it[the increases in the prices of food]."In accordancewith Garde's advice the prices of various food items wereincreased on March 16, 1970.On May 27, 1970,the Union sent the following letter to theCompany:Subject:Vending Machinesand Cafeteria ProfitsThis will serve as notice that the Union at its next con-tract negotiations intends to bargain for the profitsreaped from the food services now being offered in theplant.We are well aware that the contract with the presentvendor expires before the Union contract expires, and wethink that a representative of the Union should bepresent when the contract talks with the vendor begin.We are hereby requesting a copy of the present contractwith the vendor as well as a notice of current priceincreases.Also, we would like any other pertinent infor-mation that would have any bearing on the bargaining.The Union is willing to discuss this matter at the UnionManagement meeting scheduled tentatively for June 10,1970.The Company did not respond to the letter.On May 29,1970,Brolund asked Walter Fish,the Company's industrialrelations director,if he had a reply to the Union's letter ofMay 27. Fish informed Brolund that "the answer was thatthe company did not feel that this was a subject for bargain-ing." In a later conversation with Brolund,on June 2, Fishrepeated"that the company did not feel that[the Union] hada bargaining interest and there would be no written answer[to his letter]."The Union, on June 8, 1970,wrote the Company a secondletter substantially identical to its earlier letterof May 27.There was no reply and,on June 15, Brolund asked Fish ifthe Company intended to answer the letter.Fish responded,"[N]o, the company did not feel this was subject to bargain-ing."The Unionsent to the Company on June 22 the followingletter:The Uniondesires to begin negotiations with theCompany concerning food and beverage prices in theCafeteria as well as the profits from the operation of theCafeteria.Additionally, as requested by our lettersof May 27and June 8, 1970,we request that the company immedi-ately furnish the undersigned with a copy of the presentcontract with the Cafeteria vending company in order toprepare for collective bargaining.^Please contact the undersignedforthwithin order toset dates and times for negotiation on the above.The Company did not reply to this letter.The Company hasnot, in response to any of the Union's requests,furnished themonth during the period specified in paragraph 6.21 In the eventthat PACKAGErequestsSERVOMATIONto furnishdifferent or additional services than those presently contemplated dur-mg the period specified in paragraph 6, the monthlypayment by PACK-AGE specifiedin paragraph 20 may be adjusted accordingly by mutualagreement,evidenced by amendment of this agreement269Union with a copy of the contract between itself and Servo-mation or with a list of the price increases.The Company employs a total of 900 persons at its EastLongmeadow plant, of whom about 480 are included withinthe bargaining unit represented by the Union. The Companyoperates on a three-shift basis. Of the employees in the bar-gaining unit approximately 371 work on the first shift, 94 onthe second shift, and 15 on the third shift. The normal lunchperiod for the first and second shifts is 30 minutes and for thethird shift it is 20 minutes. A limited number of employeeson the first two shifts are allowed only 20 minutes for lunch.It is estimated that about 50 percent of the 371 employees inthe bargaining unit on the first shift eat regularly in theCompany's cafeteria and about 70 of these employees buy hotmeals. About 98 percent of the employees in the plant use thevending machines. Employees may leave the plant for lunchif they desire. It requires an automobile to reach any eatingplace within the area. However, more than 90 percent of theemployees use automobiles to go to and from work. Thefollowing are the eating establishments accessible to the em-ployees together with their distances from the plant and theirseating capacities:Friendly Ice Cream-1.7 miles-seats 100Pizza Shop-.9 miles-seats 32Big Ben-1.3miles-seats 30 (closes 5 p.m.)Casa Seven-1.0 mile-seats 100Country Corner-.4 miles-seats 55 (closes 5 p.m.)Koffee Time-1.2 miles-seats 29 (closes 4 p.m.)'Other business establishments in the area employ in excess of2,000 persons and it must be assumed that some of thempatronize the listed eating establishments.The principles enunciated inWestinghouse Electric Corpo-ration'andMcCall Corporation'govern and are applicablehere. The differences in the facts of the instant case from thosein theWestinghouseandMcCallcases are not sufficient tofurnish any legal distinction.Respondent also argues that the Union's demand fornegotiations was deficient in that the Union sought to bargainabout "profits."While the Union's letters may have beeninartistically drafted, the record is clear that the Unionsought to bargain with the Respondent about the pricescharged for food served to the employees in the cafeteria andthrough the vending machines and that the Respondentrefused, taking the position that the Union had no bargaininginterest in the subject. Thus, on February 18, when the Re-spondent first notified the Union that the prices of certainfood items would be increased, Union President Brolund ex-pressed a desire to discuss the subject with the Company butthe response given was that the Union had nothing to sayabout theincreasesin the food prices. This is a position whichthe Company's industrial relations relations manager reiter-ated to the Union's president on June 2 and again on June 15.Any question as to whether the Union wished to bargainabout food prices which might have arisen from the languageof the Union's letters of May 27 and June 8 was dispelled bythe Union's letter of June 22 in which it stated that "TheUnion desires to begin negotiations with the Company con-cerning food and beverage prices in the Cafeteria.. . "''About 1.7 miles from the plant there is also a recently opened Chinese-style restaurant, The Hukelau It is uncertain whether this restaurant is openfor business during the noon hour.3156 NLRB 1080, affd. 369 F 2d 891 (C A 4), reversed on review by thecourt sittingen banc387 F.2d 542 (C.A 4).4172 NLRB No. 55, enforcement denied 432 F 2d 187 (C A. 4)'The profit the Company derives from the operation of the cafeteria isnot a mandatory subject for collective bargaining. However, the Union'srequest to bargain about such subject does not vitiate or nullify its validrequests to bargain about food and beverage prices. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Respondent has unlawfully refused to bargaincollectivelywith the Union about the prices charged em-ployees for food and beverages which are sold to them in thecafeteria and through vending machines at the plant. I furtherfind that Respondent also has violated its collective-bargain-ing obligations by failing to furnish the Union with the infor-mation requested by the Union relating to the same subject;namely, a copy of the contract between the Company andServomation and a list of the current price increases. Suchinformation is material and necessary in order for the Unionto bargain intelligently and effectively with the Companyconcerning the prices charged for food offered for sale to theemployees in the plant.CONCLUSIONS OF LAW1.At all times material, Local 220, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, has beenand is the exclusive representative of all the employees in thefollowing appropriate bargaining unit within the meaning ofSection 9(a) of the Act:All factory (production, non-production, time checkingand shop planning) employees excluding all office em-ployees, executives, standards departments' employees,engineers, watchmen, guards, recognized foremen andall other supervisors as defined in Section 2(11) of theAct.2.By refusing on and since February 18, 1970, to bargaincollectively with the Union as the exclusive representative ofits employees in the aforesaid bargaining unit concerningprices and price changes for food items offered for sale toemployees in the cafeteria and through vending machineslocated on the Company's plant premises and to furnish theUnion with a list of the increases in food prices and a copyof the contract between the Company and Servomation ofNew England, Inc., Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended 6ORDERRespondent,Package Machinery Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing,upon request, to bargain collectively withLocal 220, International Union of Electrical,Radio and Ma-chine Workers,AFL-CIO,as the exclusive bargaining repre-sentative of all the employees in the unit set forth above withrespect to food prices and changes in food prices offered forsale to employees at on-site food facilities,including foodvending machines.6In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes.(b)Refusing, upon request, to furnish said collective-bar-gainingrepresentative with prices and changes in prices forfood items offered for sale at such on-site food facilities andcopies of any applicable contracts between the Company andother business establishments which affect the establishmentof such food prices.(c) In any like or related manner interfering with the effortsof the above-named labor organization to bargain collectivelyon behalf of the employees in the above-described unit.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofall its employees in its aforesaid appropriate unit with respectto the prices and any changes in the prices of food itemsoffered for sale to employees at on-site food facilities, includ-ing food vending machines.(b) Upon request, furnish the above-named labor organiza-tiona listof prices charged, or proposed to be charged, em-ployees at on-site food facilities, including food vending ma-chines, and copies of applicable contracts affecting suchprices, including copies of the contract presentlyin existencebetween the Company and Servomation of New England,Inc.(c) Post at its plant in East Longmeadow, Massachusetts,copies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the receipt,of this Decision, what stepshave been taken to comply herewith.''In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD."8In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read-"Notifythe Regional Director for Region 1, in writing,within 20days from the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse, upon request, to bargain collec-tively with Local 220, International Union of Electrical,Radio and Machine Workers, AFL-CIO, as the exclu-sive representative of all employees in the bargainingunit described below with respect to food prices andchanges in food prices offered for sale to our employeesat the eating facilities on our premises, including foodvending machines. The bargaining unit is:All factory (production, non-production, timechecking and shop planning) employees excludingall office employees, executives, standards depart-ments' employees, engineers, watchmen, guards,recognized foremen and all other supervisors asdefined in Section 2(11) of the Act. PACKAGE MACHINERY COMPANYWE WILL NOT refuse, upon request,to furnish theabove-named labor organization with lists of prices, listsof changes in prices,and proposed changes in pricescharged at the eating facilities on our premises and alsocopies of contracts between ourselves and other businessestablishments which affect the prices of food charged atsuch eating facilities.WE WILL NOT in any like or related manner interferewith the efforts of the above-named labor organizationto bargain collectively with us on behalf of the employeesin the above-described unit.DatedBy271(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, BulfinchBuilding, 7th Floor, 15 New Cardon Street, Boston,Massa-chusetts 02114,Telephone 617-223-3330.PACKAGEMACHINERY COMPANY(Employer)